              Case 2:19-cr-00148-JCC Document 79 Filed 02/02/21 Page 1 of 16




 1                                                                     The Honorable John C. Coughenour
 2
 3
 4
 5
 6
 7                         UNITED STATES DISTRICT COURT FOR THE
                             WESTERN DISTRICT OF WASHINGTON
 8
                                       AT SEATTLE
 9
10
      UNITED STATES OF AMERICA,                                   No. CR19-0148 JCC
11
                               Plaintiff,
                                                                  GOVERNMENT’S RESPONSE TO
12
                          v.                                      DEFENDANT’S MOTION FOR
13                                                                COMPASSIONATE RELEASE
      PARK HUNG QUAN,
                                                                  PURSUANT TO 18 U.S.C.
14
                               Defendant.                         § 3582(c)(1)(A)
15
16
17          Comes now the United States of America, by and through Brian T. Moran, United
18 States Attorney for the Western District of Washington, and Andrew C. Friedman and
19 Steven T. Masada, Assistant United States Attorneys for said District, and files this
20 Government’s Response to Defendant’s Motion for Compassionate Release Pursuant to
21 18 U.S.C. § 3582(c)(1)(A).
22                                          I.      INTRODUCTION
23          Park Hung Quan has a criminal history dating back to the 1970s. His prior
24 convictions include felony convictions involving guns, explosives, and a murder-for-hire
25 plot. Undeterred by three prior federal convictions for which he served a total of nearly 20
26 years of imprisonment, Quan amassed what can only be described as an arsenal in his South
27 Seattle home. That arsenal included assault rifles, high-capacity magazines, bump stocks,
28
     United States’ Response to Defendant’s Motion for Compassionate           UNITED STATES ATTORNEY
                                                                              700 STEWART STREET, SUITE 5220
     Release Pursuant to 18 U.S.C. § 3582(c)(1)(A) - 1
                                                                               SEATTLE, WASHINGTON 98101
     United States v. Quan, CR19-148JCC                                               (206) 553-7970
              Case 2:19-cr-00148-JCC Document 79 Filed 02/02/21 Page 2 of 16




 1 ammunition, and explosive material. Quan’s possession of these items was of obvious
 2 concern given his violent criminal history.
 3          Barely three months ago, this Court sentenced Quan to a 48-month prison term for
 4 this conduct. Quan now seeks compassionate release, claiming that a temporary delay in
 5 his treatment for his prostate cancer warrants his immediate release. To the extent that
 6 there has been delay in Quan’s treatment, that delay has been limited, it has been due in
 7 large part to the COVID-19 pandemic, and it might equally have occurred even if Quan
 8 were out of custody. Notably, Quan does not argue that BOP is not able to treat his prostate
 9 cancer, nor does he assert that BOP cannot accommodate his preferred treatment plan.
10 BOP can and will treat Quan appropriately. BOP plans to transfer Quan to – the Federal
11 Medical Center at Butner (FMC-Butner) this month, where he will receive the same
12 radiation therapy that he would receive were he released, likely on a similar schedule.
13          In addition to his claim based on his need for treatment, Quan also appears to assert
14 his age and medical condition, and the COVID-19 pandemic, as reasons for his release.
15 Notably, however, Quan recently came down with COVID-19. Quan’s case was mild, and
16 he has now fully recovered. For all of these reasons, Quan has failed to show extraordinary
17 and compelling reasons that would warrant his release, and his motion should be denied.
18                                   II.     FACTUAL BACKGROUND
19 A.       Quan’s Criminal History
20          Quan has three prior felony convictions, all related to the illegal possession or
21 attempted possession of weapons, one of which involved Quan’s participation in a murder-
22 for-hire plot. Quan’s prior convictions include the following:
23          • In 1973, while enlisted in the Army, Quan was convicted by court-martial of
24            (i) Soliciting the Theft of Military Weapons and (ii) of Attempting to Steal
              Military Weapons. According to the Probation Office, Quan was sentenced to
25            five years in custody at Fort Leavenworth. These convictions resulted in his
26            dishonorable discharge from the military. See Presentence Report ¶ 26
              [hereinafter PSR].
27
28
     United States’ Response to Defendant’s Motion for Compassionate    UNITED STATES ATTORNEY
                                                                       700 STEWART STREET, SUITE 5220
     Release Pursuant to 18 U.S.C. § 3582(c)(1)(A) - 2
                                                                        SEATTLE, WASHINGTON 98101
     United States v. Quan, CR19-148JCC                                        (206) 553-7970
              Case 2:19-cr-00148-JCC Document 79 Filed 02/02/21 Page 3 of 16




 1          • In 1983, Quan was convicted of Felon in Possession of Explosives, in this
 2            District. This conviction arose from Quan’s involvement in a contract-murder
              plot. Quan attached a bomb made from stolen explosives (sticks of dynamite)
 3            to the undercarriage of the intended target’s vehicle. The attempted murder
 4            failed because the bomb malfunctioned.

 5
                Although Quan claims now that the bomb failed because he detached wires to
 6              avoid injuring passing pedestrians, see Defendant’s Mot. at 9, Quan does not
 7              provide any corroboration for this claim. Quan also does not explain why, if this
                is true, he failed to provide this explanation in prior filings in this case, despite
 8              the United States raising the subject repeatedly throughout the case.
 9
                Quan ultimately cooperated with the government against his co-conspirators. As
10              a result, he was allowed to plead guilty to only the explosives possession charge
11              and he received a 120-month (10-year) custodial sentence. See PSR ¶ 27.

12          • In 1991, Quan was convicted of Unlawful Possession of Unregistered Firearm
13            (Machine Gun and Silencers), in the United States District Court for the
              Southern District of Texas. This offense, which occurred while Quan still was
14            on supervision for his 1983 conviction, involved Quan’s possession of 10
15            machineguns and a silencer. Quan was sentenced to 57 months in custody. See
              PSR ¶ 28.
16
17 B.       Quan’s Current Crime

18          Despite being barred from possessing firearms by his prior convictions, Quan began
19 acquiring firearms again following his release from imprisonment. By 2005 or 2006, Quan
20 had acquired an assault rifle, a Steyr-Mannlicher, Model Steyr USR, .223 Remington
21 caliber semi-automatic rifle. And, in the years that followed, Quan acquired a full arsenal.
22          On July 29, 2019, FBI Special Agents investigating a cybercrime (committed by
23 one of Quan’s roommates, and a crime to which Quan had no connection) executed a search
24 warrant at Quan’s South Seattle residence. See PSR ¶ 8. During that search, and a search
25 pursuant to a second warrant, the agents found Quan’s weapons and ammunition. Among
26 other things, agents found:
27          • 12 firearms found in Quan’s bedroom, including assault rifles, a sniper-style
28            rifle, and semiautomatic pistols. Some of the guns were loaded, including at

     United States’ Response to Defendant’s Motion for Compassionate    UNITED STATES ATTORNEY
                                                                       700 STEWART STREET, SUITE 5220
     Release Pursuant to 18 U.S.C. § 3582(c)(1)(A) - 3
                                                                        SEATTLE, WASHINGTON 98101
     United States v. Quan, CR19-148JCC                                        (206) 553-7970
              Case 2:19-cr-00148-JCC Document 79 Filed 02/02/21 Page 4 of 16




 1              least one of the semi-automatic assault rifles, which was loaded with a high-
                capacity magazine.
 2
 3          • Two bump stocks, designed to be attached to semiautomatic rifles in place of
 4            conventional stocks, enabling the rifles to fire bullets more rapidly, mimicking
              fully automatic weapons. (Bump stocks were, of course, used in, and made
 5            famous by, the 2017 Las Vegas, Nevada, mass shooting in which 59 people
 6            died.)

 7          • Multiple high-capacity magazines.
 8
            • Thousands of rounds of ammunition, in various calibers, matching the seized
 9            firearms.
10
            • Two 37mm “flare launchers,” which could be used to shoot a variety of
11            projectiles. And,
12
            • Three containers of Pyrodex, a low explosive black powder substitute, as well
13            as chemicals that could be used as precursors to make explosives.
14
     See PSR ¶ 8; Plea Agreement ¶ 8 (Dkt. No. 48).
15
16          In a post-arrest interview, Quan acknowledged that, based on his prior felony
17 convictions, he knew it was illegal for him to possess firearms. See PSR ¶ 9. Quan also
18 stated that he had acquired the bump stocks before they became illegal (thereby implicitly
19 confessing knowledge of his subsequent illegal possession). See PSR ¶ 9. And, agents
20 overheard Quan tell one of his housemates that he had not yet gotten the chance to mix the
21 precursors for RDX, prompting one of the housemates to say, “shhhhh, shut up.” RDX is
22 an explosive chemical compound. See https://en.wikipedia.org/wiki/RDX.
23          Quan’s possession of firearms and explosives was particularly troubling, because of
24 Quan’s criminal history, including his prior participation in the murder-for-hire case. It
25 also was troubling because the items generally were unsecured and accessible to Quan’s
26 housemates. See PSR ¶ 8. This included Quan’s housemate whose computer hacking had
27 led to the search, who was the subject of a restraining orders, and who had made numerous
28
     United States’ Response to Defendant’s Motion for Compassionate    UNITED STATES ATTORNEY
                                                                       700 STEWART STREET, SUITE 5220
     Release Pursuant to 18 U.S.C. § 3582(c)(1)(A) - 4
                                                                        SEATTLE, WASHINGTON 98101
     United States v. Quan, CR19-148JCC                                        (206) 553-7970
              Case 2:19-cr-00148-JCC Document 79 Filed 02/02/21 Page 5 of 16




 1 threats to harm others and herself, including threatening to “shoot up” the office of a
 2 California social media company.
 3 C.       Quan’s Prosecution and Sentencing
 4          Quan was indicted for being a felon in possession of a firearm based upon his
 5 possession of the 12 firearms recovered from his bedroom. On June 12, 2020, Quan
 6 entered a guilty plea, pursuant to a Plea Agreement, under which both parties agreed to
 7 recommend that the Court impose a term of imprisonment of 48 months, which was below
 8 the anticipated advisory sentencing guidelines range. See Plea Agreement ¶ 11 (Dkt. No.
 9 48).
10          Prior to sentencing, the Probation Office prepared a Presentence Report that
11 recommended that the Court find that Quan had an Offense Level of 26, a Criminal History
12 Category of III, and a sentencing range of 78-97 months. See PSR ¶ 73. The Presentence
13 report described Quan’s medical conditions, including the fact that Quan recently had been
14 diagnosed with prostate cancer, that that cancer likely was Stage II, and that a
15 prostatectomy followed by radiation was likely to be the recommended treatment. See PSR
16 ¶ 46-51.
17          On October 14, 2020, the parties appeared before the Court for sentencing. Pursuant
18 to the Plea Agreement, both parties recommended a 48-month term of imprisonment. The
19 Court adopted the recommendations set forth in the Presentence Report and found that
20 Quan had an Offense Level of 26, a Criminal History Category III, and an advisory
21 sentencing range of 78-97 months. The Court followed the recommendation of the parties
22 and imposed a custodial sentence of 48 months’ imprisonment.                      (The Court also
23 recommended that Quan remain at the Federal Detention Center - SeaTac until his radiation
24 treatment was complete, and then be placed at a Federal Medical Center, either in Butner
25 or Devens.)
26          Quan, who has been detained since July 29, 2019, has now served just over 18
27 months of his sentence, most of it while detained pending trial. This represents less than
28 half of the sentence, even factoring in good-time credit.
     United States’ Response to Defendant’s Motion for Compassionate    UNITED STATES ATTORNEY
                                                                       700 STEWART STREET, SUITE 5220
     Release Pursuant to 18 U.S.C. § 3582(c)(1)(A) - 5
                                                                        SEATTLE, WASHINGTON 98101
     United States v. Quan, CR19-148JCC                                        (206) 553-7970
              Case 2:19-cr-00148-JCC Document 79 Filed 02/02/21 Page 6 of 16




 1 D.       Quan’s Medical Condition.
 2          1.      Quan’s Prostate Cancer Diagnosis and Initial Treatment Plan
 3          The principal medical condition from which Quan currently suffers is prostate
 4 cancer. That cancer was discovered while Quan was detained pending sentencing. Quan
 5 was diagnosed with this condition by Dr. David Reed (a urologist who practices outside
 6 the Bureau of Prisons), on July 22, 2020. See Defendant’s Mot. Exh. 1. The discovery of
 7 Quan’s cancer -- and the resulting possibility that it can be effectively treated -- likely are
 8 results of Quan’s incarceration. As noted in Quan’s Presentence Report, “[Quan’s] brother
 9 believes Mr. Quan’s arrest is a blessing in disguise and he does not think Mr. Quan would
10 have learned of his cancer otherwise.” See PSR Sent. Rec.
11          Following additional testing, on September 16, 2020, Quan met with Dr. Reed and
12 elected radiation treatment with hormonal suppression therapy, rather than a
13 prostatectomy. See Defendant’s Mot. Exh. 1. FDC SeaTac medical staff subsequently
14 consulted with Dr. Reed, who approved Leuprolide Acetate as the drug to be used for the
15 hormonal suppression. See id. Exh. 2. And, on October 6, 2020, FDC provided Quan his
16 first injection of Leuprolide Acetate, which was to be given every 90 days. See id. Exh. 3.
17          On October 9, 2020, Quan met with Dr. Song (a radiologist who practices at
18 Virginia Mason Medical Center). See id. Exh. 4. Dr. Song told Quan that he would have
19 Dr. Reed put in fiducial markers, and that Quan would then need to undergo an MRI prior
20 to commencing treatment. See id. Dr. Song indicated that he believed that Quan’s radiation
21 treatment would begin two-to-three months after Quan’s first injection. See id. BOP
22 scheduled Quan for an appointment with Dr. Reed in early January, within the two-to-three
23 month window during which Dr. Song expected Quan’s treatment to begin.
24          2.      Quan’s COVID-19
25          On December 30, 2020, Quan tested positive for COVID-19. See id. Exh. 5.
26 Fortunately, Quan’s case appears to have been very mild, and Quan’s symptoms, appear to
27 have been very limited, if any. See Brunner Decl. Exh. A at 10-13. (“Brunner Decl.” refers
28
     United States’ Response to Defendant’s Motion for Compassionate    UNITED STATES ATTORNEY
                                                                       700 STEWART STREET, SUITE 5220
     Release Pursuant to 18 U.S.C. § 3582(c)(1)(A) - 6
                                                                        SEATTLE, WASHINGTON 98101
     United States v. Quan, CR19-148JCC                                        (206) 553-7970
              Case 2:19-cr-00148-JCC Document 79 Filed 02/02/21 Page 7 of 16




 1 to a declaration by AUSA Helen Brunner filed in conjunction with this pleading.)                     On
 2 January 11, 2021, Quan was released from isolation. See id. at 13.
 3          3.      Quan’s Current Treatment Plan
 4          Quan’s COVID-19 diagnosis necessarily resulted in some delay in the treatment of
 5 his prostate cancer. For instance, it resulted in the cancellation of a scheduled visit to
 6 Dr. Reed for placement of fiducial markers. See Defendant’s Mot. Exh. 5. Shortly,
 7 thereafter, BOP decided that Quan should be treated at FMC-Butner, where it had
 8 designated him to serve his sentence based upon his age and diagnosis. See Brunner Decl.
 9 ¶ 4 & Exh. A at 6.
10          In making the decision to treat Quan at FMC-Butner, BOP has been sensitive to
11 concerns about any impact that this might have on Quan. For example, BOP’s medical
12 records clearly indicate that BOP decided not to treat Quan locally “unless the
13 radiation/oncologist deems it urgent.” See Defendant’s Mot. Exh. 5. Implied in that
14 decision is the fact that BOP would have treated Quan locally, if it was urgent to begin
15 treatment more quickly than would be the case at FMC-Butner. BOP also is prioritizing
16 Quan’s transfer to FMC-Butner, where it will “resume care of his cancer in February” (that
17 is, this month). See Brunner Decl. Exh. A at 6. And, BOP has continued to provide Quan
18 hormone-suppression treatment, administering his second injection of Leuprolide Acetate
19 on January 14, 2021, to support his prompt treatment once he arrives at FMC-Butner. See
20 Brunner Decl. ¶ 5 & Exh. A at 7-9.
21          4.      Quan’s Other Medical Conditions
22          In addition to prostate cancer, and COVID-19 from which he has now recovered,
23 Quan suffers a number of other medical conditions. According to Quan, see Defendant’s
24 Mot. at 3-4, and as supported by Quan’s medical records, these include chronic back pain,
25 a tortuous aorta (a twisting of the aortic artery), cataracts, chest congestion and cough,
26 shoulder pain, and gastroesophageal reflux. He also had a previous cases of tuberculosis.
27 Significantly, these ailments were known by the parties and, presumably, considered by
28 the Court, at the time of Quan’s recent sentencing. See, e.g., PSR at ¶¶ 46-51.
     United States’ Response to Defendant’s Motion for Compassionate    UNITED STATES ATTORNEY
                                                                       700 STEWART STREET, SUITE 5220
     Release Pursuant to 18 U.S.C. § 3582(c)(1)(A) - 7
                                                                        SEATTLE, WASHINGTON 98101
     United States v. Quan, CR19-148JCC                                        (206) 553-7970
              Case 2:19-cr-00148-JCC Document 79 Filed 02/02/21 Page 8 of 16




 1 E.       Quan’s Request for Compassionate Release
 2          On December 17, 2020, Quan filed a form BP-9 with the Warden of FDC- SeaTac
 3 requesting compassionate release based on his age and medical conditions, his risk of
 4 COVID-19, and his need for treatment for his prostate cancer. See Defendant’s Mot. Exh.
 5 6. To the best of the United States’ knowledge, the Warden has yet to act upon that request.
 6                                           III.    ARGUMENT
 7          This Court should deny Quan’s motion, because Quan has not established an
 8 extraordinary and compelling reason for his release, because Quan would present a danger
 9 were he to be released, and because consideration of the 18 U.S.C. § 3553(a) factors does
10 not support reducing Quan’s sentence.
11 A.       The Legal Standard for Compassionate Release
12          “‘[A] judgment of conviction that includes [a sentence of imprisonment] constitutes
13 a final judgment’ and may not be modified by a district court except in limited
14 circumstances.” Dillon v. United States, 560 U.S. 817, 825 (2010). Consistent with that
15 principle, 18 U.S.C. § 3582(c) provides that a court “may not modify a term of
16 imprisonment once it has been imposed,” except under three specified circumstances, one
17 of which is a motion under subsection 3582(c)(1)(A). Section 3582(c)(1)(A) provides a
18 court with jurisdiction to reduce an otherwise final sentence where a defendant establishes:
19 (1) the exhaustion requirements in the statute have been satisfied; (2) an extraordinary and
20 compelling reason supports the motion; and (3) any reduction is consistent with the
21 applicable policy statement. 18 U.S.C. § 3582(c)(1)(A).
22          28 U.S.C. § 994(t) directs the Sentencing Commission to draft the referenced policy
23 statement. That policy statement, found at USSG § 1B1.13, directs that before reducing a
24 final sentence, in addition to an “extraordinary and compelling reason” supporting the
25 reduction, a court must find (1) that the defendant does not present a danger to others and
26 the community, and (2) that the reduction is appropriate after considering the factors in 18
27 U.S.C. § 3553(a). As relevant to the defendant’s motion, the application notes then provide
28 that “extraordinary and compelling” reasons exist certain circumstances, including:
     United States’ Response to Defendant’s Motion for Compassionate    UNITED STATES ATTORNEY
                                                                       700 STEWART STREET, SUITE 5220
     Release Pursuant to 18 U.S.C. § 3582(c)(1)(A) - 8
                                                                        SEATTLE, WASHINGTON 98101
     United States v. Quan, CR19-148JCC                                        (206) 553-7970
              Case 2:19-cr-00148-JCC Document 79 Filed 02/02/21 Page 9 of 16




 1          (A)     Medical Condition of the Defendant.—
 2                  (i)    The defendant is suffering from a terminal illness (i.e., a
 3                  serious and advanced illness with an end of life trajectory). A specific
                    prognosis of life expectancy (i.e., a probability of death within a
 4                  specific time period) is not required. Examples include metastatic
 5                  solid-tumor cancer, amyotrophic lateral sclerosis (ALS), end-stage
                    organ disease, and advanced dementia [or]
 6
 7                  (ii)     The defendant is—
 8                           (I)     suffering from a serious physical or medical condition,
 9
                             (II)    suffering from a serious functional or cognitive
10                                   impairment, or
11                           (III)   experiencing deteriorating physical or mental health
12                                   because of the aging process,
13                           that substantially diminishes the ability of the defendant to
14                           provide self-care within the environment of a correctional
                             facility and from which he or she is not expected to recover.
15
16 USSG § 1B1.13 cmt. n.1.
17      Based on the statutory text, the policy statement referenced in § 3582(c)(1)(A) is

18 binding on this Court and controls how this Court is to exercise its discretion. Cf. Dillon
19 v. United States, 560 U.S. 817, 827 (2010). In Dillon, when addressing the identical
20 language contained in 18 U.S.C. § 3582(c)(2), the Supreme Court held that, based on this
21 language, the limitations contained in the Commission’s pertinent policy statement
22 constituted a limitation on a district court’s discretion to reduce sentences. See Dillon,
23 560 U.S. at 826. Because both subsections of § 3582(c) follow the same prefatory
24 language, there is no reason to conclude that the policy statement applicable to
25 § 3582(c)(1)(A) is other than binding.
26          Four circuit courts of appeal have now concluded that, because USSG 1B1.13 has

27 not been amended since enactment of the First Step Act, it is not binding for motions filed
28 by defendants. See United States v. Brooker (Zullo), 976 F.3d 228 (2d Cir. 2020); United
     United States’ Response to Defendant’s Motion for Compassionate    UNITED STATES ATTORNEY
                                                                       700 STEWART STREET, SUITE 5220
     Release Pursuant to 18 U.S.C. § 3582(c)(1)(A) - 9
                                                                        SEATTLE, WASHINGTON 98101
     United States v. Quan, CR19-148JCC                                        (206) 553-7970
                 Case 2:19-cr-00148-JCC Document 79 Filed 02/02/21 Page 10 of 16




 1 States v. McCoy, 981 F.3d 271 (4th Cir. 2020); United States v. Jones, 980 F.3d 1098, 1109
 2 (6th Cir. 2020); and United States v. Gunn, 980 F.3d 1178 (7th Cir. 2020). These cases
 3 are, of course, not binding on this Court, and to date, the Ninth Circuit has not addressed
 4 this precise issue. 1         And, the Ninth Circuit has continued to cite to USSG § 1B1.13 in
 5 various cases affirming a district court’s denial of motions for compassionate release. See
 6 e.g., United States v. Arceneaux, _ F. App’x. _, 2020 WL 7230958 (9th Cir. Dec. 8, 2020);
 7 United States v. Mortensen, 822 F. App’x. 634 (9th Cir. Sept. 8, 2020). 2 The government
 8 continues to take the position that the conclusion in these out-of-circuit decisions is flawed.
 9              Moreover, even if the policy statement is not binding, this Court may continue to
10 choose to apply the factors that are set out in the application notes to USSG § 1B1.13, since
11 those notes reflect the Sentencing Commission’s thoughtful consideration of the issue. In
12 that regard, the observations of the Seventh Circuit in Gunn are instructive.                                     After
13 concluding that the policy statement was not binding, Gunn nonetheless observed:
14              The substantive aspects of the Sentencing Commission’s analysis in §
                1B1.13 and its Application Notes provide a working definition of
15
                “extraordinary and compelling reasons”; a judge who strikes off on a
16              different path risks an appellate holding that judicial discretion has been
                abused. In this way the Commission’s analysis can guide discretion without
17
                being conclusive.
18
     Gunn, 980 F.3d at 1180.
19
20
21
     1
      The issue is now squarely before the Ninth Circuit in at least one pending fully-briefed case. See United States v.
22   Rice, C.A. No. 20-10207. The Court recently chose not to address this issue in United States v. Markillie, ___ F.
     App’x ___, 2021 WL 276350 (9th Cir. Jan. 27, 2021).
23
     2
      The same is true for the Third, Fifth, Tenth and Eleventh Circuits. Those circuits have treated USSG § 1B1.13 as
24   applicable to defendant filed motions. See United States v. Thompson, _ F.3d. _, 2020 WL 27493 (5th Cir. Jan. 5,
25   2021); United States v. Wedgeworth, _ F. App’x _, 2020 WL 7389350 (11th Cir. Dec. 16, 2020); United States v.
     Saldana, 807 F. App’x 816, 819–820 (10th Cir. 2020); United States v. Doe, 2020 WL 6328203 *1 (3rd Cir. Oct. 29,
26   2020) (per curiam). Finally, the issue is now pending before the Tenth Circuit in a government appeal. See
     United States v. MauMau, C.A. No. 20-4056, USCA 10th Circuit. Oral argument in that appeal took place on
27   September 22, 2020. It is also pending in a Fifth Circuit Appeal. See United States v. McLin, C.A. No. 20-60615,
     USCA 5th Circuit.
28
         United States’ Response to Defendant’s Motion for Compassionate             UNITED STATES ATTORNEY
                                                                                    700 STEWART STREET, SUITE 5220
         Release Pursuant to 18 U.S.C. § 3582(c)(1)(A) - 10
                                                                                     SEATTLE, WASHINGTON 98101
         United States v. Quan, CR19-148JCC                                                 (206) 553-7970
             Case 2:19-cr-00148-JCC Document 79 Filed 02/02/21 Page 11 of 16




 1          In sum, applying the statutory requirements, to be eligible for a reduction in
 2 sentence, a defendant must first meet the exhaustion requirements. Assuming exhaustion,
 3 the defendant must then establish three things. First, the defendant must present an
 4 “extraordinary and compelling” reason for release. Second, the defendant must establish
 5 that “the defendant is not a danger to the safety of any other person or to the community,
 6 as provided in 18 U.S.C. § 3142(g).” USSG § 1B1.13. See also United States v. Gotti,
 7 No. 02-cr-743-CM, 2020 WL 497987 (SDNY 2020) (finding that release was inappropriate
 8 because defendant posed a continuing danger to the public). And, third, the defendant must
 9 establish that a reduction is appropriate in light of the factors in 18 U.S.C. § 3553(a).
10          Applying these standards, a sentence reduction is not appropriate in this case.
11 B.       Quan Has Not Met the Standard for a Reduction on Sentence.
12          1.      The Exhaustion Requirement
13          Quan has satisfied the exhaustion requirement. As set forth in his motion, on
14 December 17, 2020, Quan, through counsel, submitted a request for compassionate release
15 to the warden of FDC-SeaTac. To date, the Warden has not acted upon that request, and
16 more than 30 days have expired.
17          2.      Quan has not Shown an Extraordinary and Compelling Reason
18          To be eligible for compassionate release, a defendant bears the burden to show an
19 “extraordinary and compelling reason” that meets the high bar set by Congress and the
20 Sentencing Commission. United States v. Powers, 2020 WL 3605748 *1 (W.D. Wash.
21 July 2, 2020); Riley v. United States, 2020 WL 1819838 at *7 (W.D. Wash. Apr. 10, 2020).
22 “[A] compassionate release . . . is an extraordinary and rare event.” United States v.
23 Mangarella, 2020 WL 1291835, at *2–3 (W.D.N.C. Mar. 16, 2020). “In general, chronic
24 conditions that can be managed in prison are not a sufficient basis for compassionate
25 release.” United States v. Ayon-Nunez, 2020 WL 704785, at *2–3 (E.D. Cal. Feb. 12,
26 2020). And, of course, compassionate release is not a tool to “correct” a judgment. Id.
27
28
     United States’ Response to Defendant’s Motion for Compassionate    UNITED STATES ATTORNEY
                                                                       700 STEWART STREET, SUITE 5220
     Release Pursuant to 18 U.S.C. § 3582(c)(1)(A) - 11
                                                                        SEATTLE, WASHINGTON 98101
     United States v. Quan, CR19-148JCC                                        (206) 553-7970
             Case 2:19-cr-00148-JCC Document 79 Filed 02/02/21 Page 12 of 16




 1                  a. Quan’s Prostate Cancer Does Not Constitute an Extraordinary and
                       Compelling Reason for his release.
 2
 3          Quan’s central claim is that continued imprisonment will delay needed cancer
 4 treatment. In fact, Quan so far has received excellent treatment for his cancer, and he will
 5 continue to do so under BOP’s treatment plan.
 6          First, it is likely that Quan’s cancer would not even have been detected, but for the
 7 medical treatment that he has received as a result of being incarcerated. See PSR Sent.
 8 Rec. (indicating that Quan’s brother believes that the cancer would not have been detected
 9 otherwise). Second, BOP has provided Quan with good care since Quan’s diagnosis.
10 Before and since detecting that cancer, BOP has provided Quan access to a private urologist
11 (Dr. Reed) and a private oncologist (Dr. Song) to develop treatment options. And, once
12 Quan elected radiation treatment with hormone suppression therapy, BOP has provided
13 Quan hormone-suppression injections to allow that treatment to commence.
14          Quan complains that his actual treatment has been delayed, but the delay that he has
15 experienced is slight. Dr. Song indicated in October, that he expected Quan’s treatment to
16 begin within two-to-three months of beginning hormone suppression treatment. Quan
17 received his first hormone-suppression injection in early October. As a result, Dr. Song’s
18 expectation was that Quan would begin treatment by early January. That treatment was
19 delayed by the COVID-19 pandemic, and, in particular, because of Quan’s own case of
20 COVID-19, see Defendant’s Mot. Exh. 5 (indicating that Quan’s appointment with
21 Dr. Reed had been cancelled due to Quan’s COVID-19, and that Dr. Reed would not see
22 Quan until two weeks had passed and Quan had tested negative for COVID-19). But,
23 BOP’s current plan still calls for Quan to begin treatment in February 2021. As a result,
24 the total delay in Quan’s treatment is likely to be limited.
25          Third, Quan will receive good treatment from BOP prospectively. BOP is providing
26 the treatment course that Quan himself has chosen (radiation with hormonal suppression
27 therapy). And, BOP believes the limited period of period of delay in transferring Quan’s
28 treatment to FMC-Butner will not negatively affect Quan. See Defendant’s Mot. Exh. 5
     United States’ Response to Defendant’s Motion for Compassionate    UNITED STATES ATTORNEY
                                                                       700 STEWART STREET, SUITE 5220
     Release Pursuant to 18 U.S.C. § 3582(c)(1)(A) - 12
                                                                        SEATTLE, WASHINGTON 98101
     United States v. Quan, CR19-148JCC                                        (206) 553-7970
                 Case 2:19-cr-00148-JCC Document 79 Filed 02/02/21 Page 13 of 16




 1 (indicating that Quan would not be transferred to FMC-Butner, but would instead be treated
 2 locally, if Quan’s oncologist deemed it “urgent”). This conclusion draws support from the
 3 fact that, while prostate cancer is a potentially-deadly disease, it also is among the most
 4 common and most treatable forms of cancer. Indeed, according to the Prostate Cancer
 5 Foundation, “[t]he 5-year survival rate in the United States for men diagnosed with prostate
 6 cancer is 99%.”                  See https://www.pcf.org/about-prostate-cancer/what-is-prostate-
 7 cancer/prostate-cancer-survival-rates/.
 8              Even if Quan had been released, his treatment may well have been delayed. For
 9 example, if Quan contracted or had a close exposure to COVID-19, his treatment would
10 have been delayed, just as it has been delayed while he has been incarcerated. And, in fact,
11 going forward Quan may well have a better chance to receive prompt treatment at FMC-
12 Butner, where all services currently are onsite and accessible, than he does in the
13 community, since many community-treatment centers are currently closed or experiencing
14 interrupted service due to the COVID-19 outbreak.
15              In sum, Quan’s prostate cancer is a “condition[] that can be managed in prison”; as
16 a result, it is “not a sufficient basis for compassionate release.” Ayon Nunez, 2020 WL
17 704785, at *2–3 (E.D. Cal. Feb. 12, 2020).
18                      b. Quan’s Age, Medical Condition, and COVID-19 Risk Do not Constitute
                           an Extraordinary and Compelling Reason for his release.
19
20              Quan’s age, 68, general medical condition, and COVID-19 risk also do not
21 constitute “extraordinary and compelling reasons” for his release. 3 That is the case because
22 Quan already has contracted, and recovered from, COVID-19, and therefore likely has
23 immunity. Moreover, BOP has begun vaccinating inmates against COVID-19 and can be
24 expected to vaccinate all willing inmates in the relatively-near future.
25
26   3
        Quan’s motion notes that the United States “typically concedes” that an inmate diagnosed with medical conditions
27   that are risk factors for COVID-19 has demonstrated an “extraordinary and compelling” reason for compassionate
     release. See Defendant’s Mot. at 6. But, Quan’s infection with, and recovery from, COVID-19, and the development
28   of COVID-19 vaccinations make the rationale for such a concession inapplicable in Quan’s case.

         United States’ Response to Defendant’s Motion for Compassionate             UNITED STATES ATTORNEY
                                                                                    700 STEWART STREET, SUITE 5220
         Release Pursuant to 18 U.S.C. § 3582(c)(1)(A) - 13
                                                                                     SEATTLE, WASHINGTON 98101
         United States v. Quan, CR19-148JCC                                                 (206) 553-7970
             Case 2:19-cr-00148-JCC Document 79 Filed 02/02/21 Page 14 of 16




 1          As of October 27, 2020, the CDC has stated that while cases of reinfection have
 2 been reported, they remain rare. And, research increasingly shows that people who have
 3 contracted COVID-19 and recovered gain lasting immunity.                   See Immunity to the
 4 Coronavirus May Last Years, New Data Hint, New York Times (Nov. 17, 2020). At least
 5 one study suggests that the such reinfection is highly unlikely for at least six months, while
 6 another study suggests that immunity could last much longer.                    See Post-Infection
 7 Coronavirus Immunity Usually Robust after 8 Months, Study Shows, Washington Post
 8 (Jan. 7, 2021). Partly for this reason, several judges from this Court have denied relief to
 9 defendants who already had COVID-19. See e.g., United States v. Daza-Cortez, 2020 WL
10 3451959 (W.D. Wash. June 24, 2020); United States v. Ballenger, 2020 WL 3488157, at
11 *3-4 (W.D. Wash. June 26, 2020); United States v. Molley, 2020 WL 3498482, at *3 (W.D.
12 Wash. June 29, 2020).
13          Even if Quan’s bout of COVID-19 does not provide lasting immunity, BOP
14 already is receiving doses of the two available COVID-19 vaccines and aggressively
15 pursuing the vaccination of staff and inmates. Although BOP is prioritizing staff for
16 vaccination first, because of their possibility of exposure within the community, inmates
17 at facilities receiving doses also are being vaccinated. A press release that the BOP
18 issued on January 15, 2021, reported that 5,457 inmates had received the first dose of a
19 vaccine and an additional 1,051 inmates already had received both doses. According to
20 the BOP website, as of February 2, 2020, BOP has received 36,285 doses of vaccine, and
21 already has administered 32,879 doses. Indeed, almost 4,000 inmates already have been
22 fully vaccinated (i.e., received both doses). This includes 485 inmates at the Butner
23 complex. See https://www.bop.gov/coronavirus/. As more doses of vaccine are released
24 and shipped, BOP can be expected to act with equal speed to vaccinate remaining staff
25 and inmates. As a result, general concerns regarding COVID-19 in BOP institutions
26 should lessen long before Quan’s immunity erodes, as should Quan’s own exposure,
27 assuming he accepts a vaccine.
28
     United States’ Response to Defendant’s Motion for Compassionate    UNITED STATES ATTORNEY
                                                                       700 STEWART STREET, SUITE 5220
     Release Pursuant to 18 U.S.C. § 3582(c)(1)(A) - 14
                                                                        SEATTLE, WASHINGTON 98101
     United States v. Quan, CR19-148JCC                                        (206) 553-7970
             Case 2:19-cr-00148-JCC Document 79 Filed 02/02/21 Page 15 of 16




 1          Quan’s age and medical condition also fall far short of establishing an
 2 “extraordinary and compelling reason” reason for his release, in the absence of
 3 consideration of COVID-19. While Quan is over 65 years old, he is not experiencing a
 4 serious deterioration in physical or mental health because of the aging process. As a result,
 5 Quan’s age and general medical condition fall far short of the standards set forth in the
 6 policy statement contained in the Application Notes to § 1B1.13. They also fall short, in
 7 any objective analysis, even without reference to that policy statement.
 8          3. Quan is a Danger.
 9          Quan also does not qualify for release because he cannot establish that he would not
10 be a danger to the community were he to be released. Quan’s criminal history – most
11 notably, his 1983 conviction for possessing explosives that he strapped to someone’s truck
12 as part of a murder-for-hire plot – shows that he is willing to use firearms and explosives
13 to commit violence. And his current crime, which involved his acquisition and possession
14 of an arsenal of deadly weapons and ammunition, proves that he remains a danger.
15          Quan attempts to explain his conduct by suggesting that he merely acquired the
16 firearms due to a “life-long fascination with firearms,” and he notes that there was no
17 evidence he used the firearms. Defendant’s Mot. at 8. Quan’s explanation is not credible,
18 because it does not explain the massive amount of ammunition that Quan possessed. A
19 collector does not need thousands of rounds of near-identical ammunition. Whether Quan
20 previously had used the firearms or not, Quan’s acquisition of large amounts of
21 ammunition suggests an intent, or at least preparation, to use the firearms. In addition,
22 Quan’s failure to secure the weapons and ammunition, means that they were readily
23 available to others who might do so.
24          We live in an era of regular mass shootings by people with assault weapons,
25 semiautomatic firearms, large-capacity magazines, and, occasionally bump stocks.
26 Remarkably, Quan possessed every one of those items in this case, and he possessed large
27 amounts of ammunition. Quan’s history of dangerous firearms crime, and his assembly of
28 an arsenal that would allow him (or a roommate with ready access to the firearms) to
     United States’ Response to Defendant’s Motion for Compassionate    UNITED STATES ATTORNEY
                                                                       700 STEWART STREET, SUITE 5220
     Release Pursuant to 18 U.S.C. § 3582(c)(1)(A) - 15
                                                                        SEATTLE, WASHINGTON 98101
     United States v. Quan, CR19-148JCC                                        (206) 553-7970
               Case 2:19-cr-00148-JCC Document 79 Filed 02/02/21 Page 16 of 16




1 commit such a crime make him an obvious danger. And, because of that danger, Quan is
2 not entitled to compassionate release.
3            4. The § 3553(a) Factors Do Not Support Quan’s Release.
4
             Even if this Court were to conclude that Quan’s medical condition constitutes an
5
     “extraordinary and compelling” reason to reduce his sentence, Quan also would need to
6
     establish that a reduction in his sentence was warranted after consideration of the factors
7
     in 18 U.S.C. § 3553(a). But, this Court weighed those very same factors barely three
8
     months ago, at Quan’s sentencing. In particular, it, presumably, considered the nature of
9
     Quan’s offense, his history, the very real danger that Quan posed to others, and the need to
10
     punish him and to deter others from similar firearms crimes. Nothing about those concerns
11
     has changed since Quan’s recent sentencing. As a result, this Court should not find that
12
     Quan is entitled to compassionate release.
13
                                             IV.        CONCLUSION
14
             For all of the above reasons, Quan’s motion for compassionate release should be
15
     denied.
16
             DATED: this 2nd day of February, 2021.
17
                                                               Respectfully submitted,
18
                                                               BRIAN T. MORAN
19
                                                               United States Attorney
20
                                                               s/ Andrew C. Friedman
21
                                                               ANDREW C. FRIEDMAN
22
23                                                             s/ Steven Masada
                                                               STEVEN MASADA
24                                                             Assistant United States Attorneys
                                                               700 Stewart Street, Suite 5220
25
                                                               Seattle, Washington 98101-1271
26                                                             Telephone: (206) 553-7970
27                                                             Fax:         (206) 553-0882
                                                               E-mail:      Andrew.Friedman@usdoj.gov
28                                                                          Steven.Masada@usdoj.gov
      United States’ Response to Defendant’s Motion for Compassionate        UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
      Release Pursuant to 18 U.S.C. § 3582(c)(1)(A) - 16
                                                                             SEATTLE, WASHINGTON 98101
      United States v. Quan, CR19-148JCC                                            (206) 553-7970
